Name: Council Regulation (EEC) No 3893/89 of 11 December 1989 amending Regulations (EEC) No 1787/89 and (EEC) No 1788/89 opening and providing for the administration of Community tariff quotas for animals of certain mountain breeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 12 . 89 Official Journal of the European Communities No L 378 / 21 COUNCIL REGULATION (EEC) No 3893 /89 of 11 December 1989 amending Regulations (EEC) No 1787/ 89 and (EEC) No 1788/89 opening and providing for the administration of Community tariff quotas for animals of certain mountain breeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , by Regulation (EEC) No 1787/ 89 ( ] ) and (EEC) No 1788 /89 ( 2 ), the Council opened for the period 1 July 1989 to 30 June 1990 the contractual Community tariff quotas for animals of certain mountain breeds, in respect of which the management system had been totally revised to make it conform more closely to the Community character of these quotas ; whereas difficulties arose in applying these Regulations in the first months , requiring amendment of the system and, as a result, of the Regulations in question, consideration , while the 2 130 head shall be assigned to applicants pro rata, in proportion to the entitlement applied for by the importers . In the latter case: (a ) applicationsfor quantities greater than 50 head shall be automatically reduced to that number; (b ) applications which would give rise to a certificate of participation covering a quantity of less than five head shall not be taken into account ; (c) quantities which have not been assigned during the first period, owing to the minimum five head limitation provided for in (b) and in force during the first period, shall be added to the quantities to be assigned in the second period; (d) if such assigning results in a quantity of less than five head per application, lots shall be drawn (with a figure of five head ). 3 . Any quantities of one of the parts referred to in paragraph 1 not applied for and assigned within a given period shall be automatically transferred to the other part .' HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EEC) No 1787/ 89 is hereby replaced by the following: 'Article 2 1 . Each of the instalments referred to in Article 1 (4 ) shall be further divided into two parts . The first, 90% of the total , i.e. 19 170 head, shall be reserved for established importers who are able to furnish proof of having imported animals of the breeds specified in the tariff quota in question during the previous three years , or , in the case of Spain, during the last two years . The second, of 10% , i.e. 2 130 head, shall be reserved for other importers who undertake , when making an application, to keep the imported cattle in premises of which they have the use or who have been conducting business in live bovine animals for a period of at least one year and are listed in a public register of theMember State or who can provide proof, recognized by the competent authority , of such conduct. 2 . The 19 170 head shall be assigned to the various importers pro rata, in proportion to the scale of their previous imports over the three years under Article 2 Article 2 of Regulation (EEC) No 1788 / 89 is hereby replaced by the following: 'Article 2 1 . Each of the instalments referred to in Article 1 (4 ) shall be further divided into two parts . The first, 90% of the total , i.e. 2 250 head, shall be reserved for established importers who are able to furnish proof of having imported animals of the breeds specified in the tariff quota in question during the previous three years, or, in the case of Spain , during the last two years . The second, of 10% , i.e. 250 head , shall be reserved for other importers who undertake , when making an application, to keep the imported cattle in premises of which they have the use or who have been conducting business in live bovine animals for a period of at least one year and arelisted in a publicregister of the Member State or who can provide proof, recognized by the competent authority, of such conduct . 2 . The 2 250 head shall be assigned to the various importers pro rata, in proportion to the scale of their previous imports over the three years under consideration, while the 250 head shaill be assigned to 0 ) OJ No L 176 , 23 . 6 . 1989, p. 5 . ( 2 ) OJ No L 176 , 23 . 6 . 1989 , p. 8 . No L 378 /22 Official Journal of the European Communities 27 . 12 . 89 (d) if such assigning results in a quantity of less than five head per application, lots shall be drawn (with a figure of five head). 3 . Any quantities of one of the parts referred to in paragraph 1 not applied for and assigned within a given period shall be automatically transferred to the other part .' applicants pro rata, in proportion to the entitlement applied for by the importers . In the latter case : (a ) applications for quantities greater than 50 head shall be automatically reduced to that number; (b ) applications which would give rise to a certificate of participation covering a quantity of less than five head shall not be taken into account ; (c) quantities which have not been assigned during the first period, owing to the minimum five head limitation provided for in (b) and in force during the first period , shall be added to the quantities to be assigned in the second period; Article 3 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1989 . For the Council The President H. NALLET